             Case 1:20-cv-01385-KBJ Document 6 Filed 07/29/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 GUN OWNERS OF AMERICA, INC.,                      )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )        Civil Action No. 20-1385 (KBJ)
                                                   )
 FEDERAL BUREAU OF INVESTIGATION,                  )
                                                   )
                 Defendant.                        )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s July 1, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, submit this Joint Status Report.

       On May 22, 2020, Plaintiff sued the Federal Bureau of Investigation (“FBI”), alleging that

the FBI unlawfully withheld records responsive to Plaintiff’s Freedom of Information Act request

dated March 25, 2020, which sought records Plaintiff alleges are related to State points of contact

within the National Instant Criminal Background Check System administered by the FBI. The FBI

has completed its search for records and located approximately 853 pages responsive to Plaintiff’s

FOIA request. The FBI anticipates processing 500 pages per month, making its first release of

non-exempt information on October 23, 2020 and completing its release of information by

November 23, 2020.

       Accordingly, the parties propose that they file another joint status report on December 1,

2020. A proposed order is attached.
          Case 1:20-cv-01385-KBJ Document 6 Filed 07/29/20 Page 2 of 2




Respectfully submitted,

 /s/ Robert J. Olson                   MICHAEL R. SHERWIN
 Robert J. Olson                       Acting United States Attorney
 (D.C. Bar No. 1029318)
 Jeremiah L. Morgan                    DANIEL F. VAN HORN, D.C. Bar #924092
 (D.C. Bar No. 1012943)                Chief, Civil Division
 William J. Olson, P.C.
 (D.C. Bar No. 233833)                 By:    /s/ Michael A. Tilghman II
 William J. Olson, P.C.                        MICHAEL A. TILGHMAN II
 370 Maple Avenue West, Suite 4                D.C. Bar # 988441
 Vienna, VA 22180-5615                         Assistant United States Attorney
 703-356-5070 (telephone)                      U.S. Attorney’s Office, Civil Division
 703-356-5085 (fax)                            555 Fourth Street, N.W.
 wjo@mindspring.com (e-mail)                   Washington, D.C. 20530
                                               (202) 252-7117
 Attorneys for Plaintiff                       Michael.Tilghman@usdoj.gov

                                       Attorneys for the United States of America
Dated: July 29, 2020




                                      -2-
